Citation Nr: 0108715	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-13 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from December 1984 to 
June 1985 and from November 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim of entitlement to service connection for 
mechanical low back pain (low back disorder).  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal of this issue.

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991).


REMAND

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Need for Additional Evidence to be Obtained

In view of the nature of the appellant's claim, all records 
of treatment should be obtained and associated with the 
claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

A.  Service Medical Records

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Furthermore, VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

A review of the appellant's claims file revealed no service 
medical records relating to (1) his period of active duty 
service from December 1984 to June 1985; and (2) his service 
in the Army National Guard of Tennessee from September 1984 
to September 1990.  Accordingly, the Board concludes that the 
RO should make a request to the National Personnel Records 
Center, or other appropriate records depository, to locate 
these records.  In doing so, the RO should also request any 
additional service medical records that may have been 
obtained since their last request. 

B.  Additional Medical Records

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated him for his low back disorder.  
Thereafter, the RO should make an attempt to obtain all 
records not currently in the appellant's claims files. See 
38 U.S.C.A. § 5103A(c) (2000); Pollard v. Brown, 6 Vet. App. 
11 (1993) (duty to assist not breached by failure of the 
Secretary to obtain requested records where the appellant 
failed to identify specifically what "additional medical 
records" were being sought and why they were relevant; the 
duty to assist is not a one-way street).

	C.  Work History

The Board also concludes that additional evidence concerning 
the continuity of symptomatology of a chronic low back 
disorder incurred or aggravated during service may be 
available from the appellant's post service employer(s).  
With the appellant's assistance, the RO should attempt to 
obtain all pertinent records available from the appellant's 
post-service employers.

III.  Consider Need for Advisory Medical Examination or 
Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim 
. . . if the evidence of record before the Secretary, taking 
into consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claim as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's pre-service back injury, his inservice 
treatment for mechanical low back pain and any current back 
disorder he may have pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure any 
additional service medical records 
pertaining to this appellant from the 
service department or the appropriate 
depository of records (NPRC), including 
the Adjutant General of the State of 
Tennessee.  In particular, the Board is 
interested in records relating to the 
appellant's active duty service from 
December 1984 to June 1985, and his 
service in the Army National Guard of 
Tennessee from September 1984 to 
September 1990.

2.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him for low 
back disorder both before, during and 
after his discharge from the service.  
Although all of the appellant's treatment 
records should be obtained, the Board is 
particularly interested in the following:

A.  Treatment records for injuries 
received in a car accident in 1989.  
The appellant testified that he 
received treatment from Cookeville 
General Hospital.  

B.  Complete treatment records, 
dating back to the appellant's car 
accident in 1989, from 
K. Schmitt-Matzen, D.C, in 
Cookeville, Tennessee.  

C.  Post service treatment records 
for low back disorder from: (1) VA 
medical center in Murfreesboro, 
Tennessee; and (2) P.K. Jain, M.D. 
and the Cookeville Medical Center.

D.  Treatment records for injuries 
received in a physical altercation 
occurring in January 1998.

After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.

3.  The RO should contact the appellant 
and request that he provide a history of 
his employment since his discharge from 
the service in January 1991.  After 
acquiring all necessary authorizations 
from the appellant, the RO should contact 
the appellant's employer and any former 
employers and request copies of all 
documents associated with time lost or 
other job-related difficulty due to the 
appellant's back disorder.  Such documents 
should include, but are not limited to, 
records associated with any termination of 
the appellant's employment; medical 
records; attendance records; reports of 
disciplinary action; counseling 
statements; customer letters; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or training; and 
reports of state and/or union involvement. 
Failures to respond or negative replies to 
any request should be noted in writing and 
associated with the claims folder.

4.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
examine the relationship, if any, between 
the appellant's pre-service back injury, 
his inservice treatment for mechanical low 
back pain and any current back disorder he 
may have, pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000). See 38 C.F.R. 
§ 3.306(b) (2000).  The Board notes that 
the RO found that a pre-existing back 
disorder was not aggravated during 
service, and the RO may wish to consider 
obtaining a medical opinion as to 
(1)whether there was an increase in 
severity during service, and, if so, 
(2)whether such increase was specifically 
due to the natural progress of the 
disorder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for a low back 
disorder.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





